jf ottrtl) (Court of


                                            October!. 2013


                                         No. 04-12-00703-CV


                                              Eric Ward.
                                               Appellant


                                                  v.



                                             Brooke Ward,
                                               Appellee


                                    Trial Court Case No. U-185I-FC4


                                           O R I) E R

       The Court has reviewed the reeord and brief's in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
Tactual issues presented in the appeal. See Tex. R. App. P. 39.S.     Therefore, all requests Tor oral
argument arc denied, and the cause is advanced Tor ON UUIEKS submission on November 12.
2013. to the following panel: Justice Marion. Justice Martinez, and Justice Chapa.         All parlies
will be notified of the Court's decision in this appeal in accordance with TEX. R. APP. P. 48.


       Either parly may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and Tactual issues
presented in the appeal. See TEX. R. App. P. 39.8. Such a motion should be Tiled within ten (10)
days from the date of this order.


       It is so ORDERED on October 2, 2013.



                                                              Sandee Bryan MaVfon, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and a/fixcd the seal o/tht
court on this October 2. 201 3.




                    \